        Case 2:19-cv-07046-MWF-FFM Document 9 Filed 08/22/19 Page 1 of 1 Page ID #:21




                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA
GREGG BLATT                                                    CASE NUMBER


                                                                             CV 19-07046 DDP (FFMx)
                                  PLAINTIFF(S)/PETITIONER(S)
                             v.
ROSETTE PAMBAKIAN, ET AL.                                           ORDER TO REASSIGN CASE DUE TO
                                                                      SELF-RECUSAL PURSUANT TO
                             DEFENDANT(S)/RESPONDENTS(S)
                                                                         GENERAL ORDER 19-03


        The undersigned Judge, to whom the above-entitled case was assigned, is hereby of the opinion that he
or she should not preside over said case, by reason of (please use additional sheets if necessary) :
          28 USC 455(a)




       IT IS HEREBY ORDERED that this case be reassigned by the Clerk in accordance with General
Order 19-03.
         This self-recusal has been Ordered:
               ✔ within 120 days of the Court being assigned
                                                           gned saidd case.
                                                                       case.
                                                            ed said
                   after 120 days of the Court being assigned     d case.
                                                                    cas
                                                                     aass
                                                                      ase.

         August 22, 2019
         Date                                                    United States District Judge/Magistrate Judge



                                        NOTICE TO COUNSEL FROM CLERK


        This case has been reassigned to Judge                Michael W. Fitzgerald            . On all documents
subsequently filed in this case, please substitute the initials         MWF            after the case number in
place of the initials of the prior judge so that the case number will read:       2:19-cv-07046 MWF(FFMx)           .

         This is very important because documents are routed to the assigned judge by means of the initials.




cc:       Previous Judge    Statistics Clerk


CV-52 (03/19)              ORDER TO REASSIGN CASE DUE TO SELF-RECUSAL PURSUANT TO GENERAL ORDER 19-03
